EXHIBIT 10.1
 
July 30, 2014
 
Terra Tech Corp.
18101 Von Karman
Third Floor
Irvine, CA 92612


Re: Amendment to Securities Purchase Agreement (the “Amendment”)


Ladies & Gentlemen:


Reference is made to that certain Securities Purchase Agreement dated as of
February 5, 2014, between Dominion Capital LLC (including certain assignees
thereto) (“Dominion” or “we”) and Terra Tech Corp. (the “Company” or “you”) (the
“SPA”). All capitalized terms not defined herein will carry the same meanings
and definitions in the SPA.


The Company has requested and we have agreed to accelerate the remaining amount
due pursuant to the SPA, with a final closing and funding date set for July
[25], 2014 (the “Ultimate Closing”). To that end, we have agreed to amend each
of Sections 2.1 and 2.2 of the SPA to specifically provide for a closing of
$2,750,000. All Closing Conditions in Section 2.4 of the SPA, and all
Representations and Warranties in Article III shall remain unaltered, modified
or amended by this Amendment. Furthermore, the Other Agreements of the Parties
in Article IV of the SPA will remain in force, and, specifically (without
limitation of any other provision or section of Article IV, Section 4.11(b) with
the reservation of at least 400% of the Required Minimum in the form of a letter
executed by the Company’s transfer agent shall be in force and valid prior to
this Ultimate Closing.


Finally the Company and we agree that in consideration of this Amendment and the
undertakings thereunder, the Company agrees to file, within two (2) business
days of the Ultimate Closing, a registration statement on Form S-1 with the
Securities and Exchange Commission that will register all shares of the
Company’s Common Stock into which the Notes and Warrants convert that have been
issued pursuant to the SPA. The parties agree that that number is 95,427,643
shares in respect of the Notes and 11,491,228 in respect of the Warrants or
106,918,871 shares in total.


This Amendment may be executed two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
[Signatures follow on next page.]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the SPA to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
 

DOMINION CAPITAL LLC   TERRA TECH CORP.           /s/ Mikhail Gurevich   /s/
Derek Peterson   BY: Mikhail Gurevich   BY: Derek Peterson   ITS: Managing
Member   ITS: CEO  

 
 
2

--------------------------------------------------------------------------------

 